Citation Nr: 1604067	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister.




ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions both dated October 2012 from the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

In November 2016, the Veteran and his sister testified before the undersigned at a Travel Board Hearing.  A transcript of this hearing is associated with the claims file.

The issue(s) of a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is probative evidence of record that shows that the Veteran has PTSD as the result of military sexual trauma.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma.  Specifically, he reported that he was sexually assaulted by a fellow soldier on his way back to base in June of 1967.  See November 2015 Hearing Transcript.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(2014).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5)(2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A record showing that the Veteran's psychiatric disability preexisted service is a 1968 Naval Medical Board Opinion.  It states that the Veteran suffered from an inherent pre-existing personality disorder which rendered him unsuitable for any further service in the U.S. Navy.

The Veteran's January 1967 Report of Medical Examination for enlistment purposes contains indication by the examining physician that no psychiatric disorder was diagnosed, and that the clinical evaluation was normal.  Because there is no evidence of a psychiatric disability or objective clinical findings of a psychiatric disability on this document, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1) .

While in service the Veteran was seen in a routine psychiatric consultation on referral from the Naval Auxiliary Air Station at Kingsville, by his medical officer, because of constant complaints.  The Veteran overdosed on Librium and Darvon in early June of 1967 and Librium and other unidentifiable drugs in July of 1967.  The Veteran was admitted to the Psychiatric Service of the Naval Hospital.  On admission, the Veteran's physical examination was essentially negative except numerous warts on his perianal region, and his neurological examination was found within normal limits as were indicated by laboratory studies.

His mental examination revealed a boyish-like male who was cooperative throughout his interview.  His past medical history was obtained and essentially was noncontributory to his present state.  While being treated at the Hospital the Veteran was afforded ward milieu therapy and was seen at individual and group sessions.  He socialized easily with patients and staff personnel.  After an adequate period of observation and treatment, a conference of staff physicians, including the psychiatrist, reviewed available records and current findings and agreed that the patient has shown long-standing evidence of a pathological emotional immaturity which precluded his rending any further useful service to the U.S. Navy.  His diagnosis was established as Immature Personality (Hysterical character); manifested by the inability to adjust to military life, display of hostility as well as paranoid and suicidal tendencies; minimal external precipitating stress; moderate precipitation and marked impairment.  See 1968 Medical Board Opinion

Here, the Board concludes that the evidence is insufficient to rebut the presumption of soundness.  The premise that the Veteran had a preexisting psychiatric disability is debatable, and thus, it is not shown by clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed his military service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection based on direct incurrence.  See 38 U.S.C.A. § 1111 ; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Veteran was afforded a VA examination in June 2012.  The Veteran's claims file, military enlistment examination, service treatment records and DD-214 were made available to the examiner.  The Veteran reported to the examiner that he experienced military sexual trauma in June 1967.  The Veteran stated that his symptoms began in 1967 and that they are moderate and constant and worsened by stress.  He often feels depressed, tearfulness and ashamed.  The examiner opined that the Veteran does not have PTSD based on the questionnaire because his stressor was not adequate to support a finding for PTSD.

In support of his claim, the Veteran submitted an opinion dated March 2012 from Dr. P.M., MD.  In her medical opinion she stated that the Veteran had been a patient of her's since September 2010.  She stated that the Veteran has a current diagnosid of major depression, panic disorder and post-traumatic stress disorder, for which he has been receiving medication management and individual therapy services.  The doctor stated that the Veteran shared extensive information related to a sexual assault that took place while he was in service and he denies experiencing any form of mental health issues prior to the assault.  Dr. P.M. opined that his mental issues are related to his military sexual trauma.

The Veteran also submitted several private mental treatment records dated June 2006 to February 2013 that show a history of his claimed mental condition, consistent reporting of his experienced military sexual trauma as well as active participation in treatment to manage it. 

The Veteran stated that he reported the June 1967 incident to his commander and his commander told him that he would not allow him to destroy that sailor's career because he was a career navy man and the Veteran was just a newbie, and it was pushed under the rug.  The Veteran stated that he had a behavioral change after that because he did not respect or trust authority anymore after the incident.  He stated that he tried to commit suicide after the encounter and ended up in the psychiatric ward for the last two to three months of his active service, after which he was discharged.  His sister acknowledges that her brother changed upon returning from the Navy.  He used to be fun loving and joked a lot, and upon his return he was withdrawn and cruel.  They both acknowledged that the Veteran did not tell his family what happened up until a couple of years ago as it is a difficult thing for the Veteran to discuss and still is.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's current diagnosis of PTSD, (2) his documented behavioral problems in service, including his two suicide attempts (3) his competent, consistent and credible account of the military sexual trauma, and (4) Dr. P.M's medical opinion that the Veteran's current PTSD diagnosis is related to the sexual military trauma that the Veteran experienced during active duty service.  The evidence tends to show that the current condition at least as likely as not had its onset during the Veteran's active duty service. 

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran stated in his September 2013 VA Form 9 that he is seeking service connection for an injury to his lumbar spine that he incurred in service during June 1967 when he fell from a plane and landed on his back.  He concedes that he has ankylosing spondylitis and is not seeking service connection for it.  See September 2013 VA-FORM 9

The Veteran was afforded a VA Examination in June 2012; the Veteran reported that his symptoms began in 1967 following his fall from a plane.  However the examiner focused mainly on the Veteran's ankylosing spondylitis.

It appears that the sole basis for the examiner's negative etiological opinion was the Veteran's personal and family history of ankylosing spondylitis as well as his treatment records for it.  As such, a new opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA medical opinion from an examiner with appropriate expertise, to determine the nature and etiology of the Veteran's claimed back condition.  The claims file and any pertinent records should be made available to the examiner for their review.

a. Following review of the record, the examiner is requested to provide opinion on the following question:

b. Whether the claimed condition was aggravated beyond its natural progression by an in-service injury, event or illness, to include whether there is any possible superimposed injury?  The examiner is directed to look at the claims file, but particularly the June 2012 VA (QTC) examination report, as well as the Veteran's testimony during his hearing.  

c. The report must include the complete rationale for all opinions expressed.

d. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

e. If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.
 
2. Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


